Name: 86/104/EEC: Commission Decision of 24 February 1986 on the implementation of the reform of agricultural structure in Ireland pursuant to Title III of Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy
 Date Published: 1986-04-08

 Avis juridique important|31986D010486/104/EEC: Commission Decision of 24 February 1986 on the implementation of the reform of agricultural structure in Ireland pursuant to Title III of Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 093 , 08/04/1986 P. 0013 - 0013*****COMMISSION DECISION of 24 February 1986 on the implementation of the reform of agricultural structure in Ireland pursuant to Title III of Council Regulation (EEC) No 797/85 (Only the English text is authentic) (86/104/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Government of Ireland has notified on 21 November 1985 the following administrative provisions: - Scheme of Cattle Headage Payments in Severely Handicapped Areas 1985, - Scheme of Headage Payments on Sheep in Disadvantaged Areas 1985, - Beef Cow Scheme in Disadvantaged Areas 1985, as well as the levels of compensatory allowances to be paid under these schemes; Whereas, under Article 25 (1) of Regulation (EEC) No 797/85, the Commission has to decide whether, having regard to the objectives of the said Regulation and to the need for a proper connection between the various measures, such administrative provisions comply with the Regulation and thus satisfy the conditions for financial contribution by the Community; Whereas the administrative provisions satisfy the conditions and objectives of the Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The administrative provisions for the implementation of Title III of Regulation (EEC) No 797/85 in Ireland listed in the preamble hereto satisfy the conditions for financial contribution by the Community to common measures. Article 2 This Decision is addressed to Ireland. Done at Brussels, 24 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.